 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR
9004-L(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law

7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300

Attorneys for Secured Creditor
Carrington Mortgage Services,
LLC, as servicer for WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF UPLAND MORTGAGE LOAN
TRUST A

R.A. BLEBRON, ESO.

254HG6U

bankruptcy@fskslaw.com

 

In Re:

ABBAS ALI NOURI MOUSSAVI

aka ABBASALI NOURI MOUSSAVI

aka ABBAS NOURI NOURI MOUSSAVI
aka ABBASALI NOURI NOURI MUSSAVI
aka ABBAS ALE NOURI MOUSSAVI

aka ABBAS ALT

aka ABBAS A NOURI and

MEHRNOUSH SHABANT

 

 

 

 

Case No.: 19-26762 ABA

Hearing Date:

Judge: Hon. Andrew 8. Altenburg,

reir aae

CERTIFICATION OF CREDITOR IN
SUPPORT OF MOTION TO AUTHORIZE
LOAN MODIFICATION

Debtor(s).
Osbaldo Sanchez
I, , hereby certify:
Direcior .
Ls I am the for Carrington Mortgage

 

Services, LLC,

as servicer for WILMINGTON SAVINGS FUND SOCIETY,

FSB, AS TRUSTEE CF UPLAND MORTGAGE LOAN TRUST A, (herein “Secured

Creditor”).

In this position I have access to the business

records of Carrington Mortgage Services, LLC, as servicer for

WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF UPLAND

MORTGAGE LOAN TRUST A.
2. The Secured Creditor seeks authorization to enter into
the Loan Modification Agreement with respect to the Debtor’s
property located at 26 EQUESTRIAN ROAD, EGG HARBOR, NJ 08234,
The facts stated in this affidavit are based upon information
that I obtained by reviewing records maintained in the ordinary
course of Secured Creditor's business, as part of regularly
conducted business activity, by or from information transmitted
by person(s) with knowledge of the events described therein, at
or near time of the event described.

Bes A copy of the proposed Loan Modification Agreement is

attached hereto and marked as Exhibit “A”.

 

 

 

 

 

 

 

 

 

 

 

 

 

4. The proposed modification is as follows:
old New

Effective Date 07/01/2019 04/01/2021
Principal Balance $264,347.01 £2 76, 592038
Deferred Principal Balance $74,683.75 $77,196.19
Interest Rate 4.375% 3,000%
Principal & Interest payment ; $837.48 $713.81
Maturity Date 11/01/2055 Li fOL 20s
Balloon Payment $108,667.73 $119,968.85

5 Authorization to enter into the attached Loan

Modification appears to be in the best interest of all parties.
6. In light of the above, Secured Creditor seeks

authorization of the terms of the aforementioned Loan

Modification and permission by the Court to allow the Debtor(s)

and Secured Creditor to enter into said agreement.
7. I hereby certify that the foregoing statements made by
me are true. I am aware that if any of the foregoing statements

made by me are willfully false, I am subject to punishment.

Date: JUN 11 202) By:

 

Oshatdo Sanchez. Director, Loss Mitigation
Carrington Mortgage Services, LLC Attorney in Fact
